


Exhibit 10.1(w)

 

[g13232kt01i001.gif]

 

 

Employment Agreement
for Wolfgang Schramm

 

Sauer-Danfoss Inc.

December 31, 2008

 

--------------------------------------------------------------------------------


 

EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE OFFICER EMPLOYMENT AGREEMENT (this “Agreement”) is made effective
as of the 31st day of December, 2008 (the “Effective Date”), by and between
Sauer-Danfoss Inc. (the “Company”) and Wolfgang Schramm (the “Executive”).  The
existing Employment Agreement between the Company and the Executive dated
October 1, 2007 shall terminate by mutual agreement as of December 30, 2008 and
will be replaced, in its entirety by this Agreement.

 

WHEREAS, the Company desires to provide for the continued employment of the
Executive on the terms and conditions set forth herein, in the best interest of
the Company and its constituencies; and

 

WHEREAS, the Executive desires to continue to be employed by the Company as
provided herein; and

 

NOW, THEREFORE, in consideration of the premises and the respective covenants,
promises and agreements of the parties herein contained, the parties agree as
follows:


 


1.                                       EMPLOYMENT.  THE COMPANY AGREES TO
CONTINUE TO EMPLOY THE EXECUTIVE AND THE EXECUTIVE AGREES TO CONTINUE TO BE
EMPLOYED ON AN EXCLUSIVE AND FULL-TIME BASIS BY THE COMPANY FOR THE PERIOD AND
UPON THE TERMS AND CONDITIONS SPECIFIED HEREIN.   DURING THE TERM (SET FORTH IN
SECTION 2 BELOW), AND CONSISTENT WITH THE ABOVE, THE EXECUTIVE AGREES TO SERVE
THE COMPANY FAITHFULLY AND TO THE BEST OF THE EXECUTIVE’S ABILITY, TO DEVOTE THE
EXECUTIVE’S ENTIRE BUSINESS TIME, ENERGY AND SKILL TO SUCH EMPLOYMENT, AND TO
USE THE EXECUTIVE’S BEST EFFORTS, SKILL AND ABILITY TO PROMOTE THE COMPANY’S
INTERESTS.


 


2.                                       TERM; EMPLOYMENT PERIOD.  THE TERM OF
THIS AGREEMENT (THE “TERM”) SHALL BEGIN ON THE EFFECTIVE DATE AND SHALL END ON
THE EARLIER OF:


 


(A)                                  OCTOBER 1, 2009; OR


 


(B)                                 SUCH EARLIER DATE ON WHICH THE TERM IS
TERMINATED PURSUANT TO SECTION 6;


 


PROVIDED, HOWEVER, THAT ON OCTOBER 1, 2009 AND UPON EACH OCTOBER 1ST THEREAFTER,
THE TERM SHALL BE AUTOMATICALLY EXTENDED FOR ONE (1) YEAR UNLESS EITHER THE
COMPANY OR THE EXECUTIVE SHALL HAVE GIVEN WRITTEN NOTICE TO THE OTHER AT LEAST
NINETY (90) DAYS PRIOR THERETO THAT THE TERM SHALL NOT BE SO EXTENDED.  THE
PERIOD DURING WHICH THE EXECUTIVE IS EMPLOYED BY THE COMPANY IS REFERRED TO AS
THE “EMPLOYMENT PERIOD.”  THE DATE ON WHICH THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BECOMES EFFECTIVE IS REFERRED TO AS THE “TERMINATION DATE.”


 


3.                                       POSITION AND DUTIES.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL SERVE AS EXECUTIVE VICE PRESIDENT &
PRESIDENT, CONTROL PRODUCTS DIVISION OF THE COMPANY AND SHALL HAVE SUCH
RESPONSIBILITIES, DUTIES AND AUTHORITY AS SET FORTH IN THE BYLAWS OF THE COMPANY
OR AS OTHERWISE ARE CONSISTENT WITH SUCH POSITION AS WELL AS SUCH ADDITIONAL
RESPONSIBILITIES, DUTIES AND AUTHORITY AS THE COMPANY’S PRESIDENT AND CHIEF
EXECUTIVE OFFICER OR THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) SHALL
DETERMINE AND ASSIGN FROM TIME TO TIME.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL REPORT TO THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE OFFICER OR
THE CHIEF EXECUTIVE OFFICER’S DESIGNEE.  THE EXECUTIVE SHALL FULLY COMPLY WITH
THE COMPANY’S WORLDWIDE

 

2

--------------------------------------------------------------------------------


 


CODE OF LEGAL AND ETHICAL BUSINESS CONDUCT AS IN EFFECT FROM TIME TO TIME, OR
ANY SUCCESSOR OR SIMILAR CODE OR RULES OF CONDUCT.  THE EXECUTIVE SHALL DEVOTE
SUBSTANTIALLY ALL HIS WORKING TIME AND EFFORTS TO THE BUSINESS AND AFFAIRS OF
THE COMPANY AND SHALL USE HIS BEST EFFORTS TO CARRY OUT HIS RESPONSIBILITIES
FAITHFULLY AND EFFICIENTLY IN A PROFESSIONAL AND ETHICAL MANNER. 
NOTWITHSTANDING THE FOREGOING, IT IS UNDERSTOOD THAT DURING THE EMPLOYMENT
PERIOD, SUBJECT TO ANY CONFLICT OF INTEREST POLICIES OF THE COMPANY AND
SECTION 9, THE EXECUTIVE MAY


 


(A)                                  SERVE IN ANY CAPACITY WITH ANY CIVIC,
CHARITABLE, EDUCATIONAL OR PROFESSIONAL ORGANIZATION PROVIDED THAT SUCH SERVICE
DOES NOT MATERIALLY INTERFERE WITH HIS DUTIES AND RESPONSIBILITIES TO THE
COMPANY;


 


(B)                                 MAKE AND MANAGE PERSONAL INVESTMENTS OF HIS
CHOICE; AND


 


(C)                                  WITH THE PRIOR CONSENT OF THE COMPANY’S
PRESIDENT AND CHIEF EXECUTIVE OFFICER SERVE ON THE BOARD OF DIRECTORS OF ONE
(1) FOR-PROFIT BUSINESS ENTERPRISE.


 


THE EXECUTIVE MAY SERVE FROM TIME TO TIME AS A DIRECTOR AND /OR MEMBER OF A
COMMITTEE OF THE COMPANY AND/OR AS A DIRECTOR AND/OR MEMBER OF A COMMITTEE
AND/OR OFFICER OF ONE OR MORE SUBSIDIARIES OR RELATED OR AFFILIATED COMPANIES OR
JOINT VENTURES OF THE COMPANY.  THE EXECUTIVE AGREES TO FULFILL HIS DUTIES AS
SUCH DIRECTOR, MEMBER OF COMMITTEE OR OFFICER WITHOUT ADDITIONAL COMPENSATION
OTHER THAN THE COMPENSATION PROVIDED FOR IN THIS AGREEMENT.


 


4.                                       PLACE OF ASSIGNMENT.  THE EXECUTIVE’S
PLACE OF ASSIGNMENT SHALL BE THE COMPANY’S PLYMOUTH, MINNESOTA PLANT SITE. 
DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE’S PLACE OF ASSIGNMENT MAY BE AT ANY
OF THE COMPANY’S PLANT SITES AND OFFICES LOCATED IN LINCOLNSHIRE, IL/USA;
PLYMOUTH, MN/USA; NORDBORG, DENMARK; NEUMÜNSTER, GERMANY; OR AT ANY OTHER
LOCATION LATER DEFINED AS A SAUER-DANFOSS INC. EXECUTIVE OFFICE OR HEADQUARTERS
LOCATION.


 


5.                                       COMPENSATION AND BENEFITS.


 


(A)                                  SALARY.  DURING THE EMPLOYMENT PERIOD, THE
COMPANY SHALL PAY TO THE EXECUTIVE AN INITIAL ANNUAL BASE SALARY OF THREE
HUNDRED TWELVE THOUSAND DOLLARS ($312,000) ON AN ANNUALIZED BASIS (AS THE SAME
MAY BE INCREASED FROM TIME TO TIME, THE “BASE SALARY”), SUCH SALARY TO BE PAID
IN PERIODIC INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL
PRACTICES AS IN EFFECT FROM TIME TO TIME.  THE BASE SALARY SHALL BE REVIEWED
ANNUALLY BY THE COMPENSATION COMMITTEE OF THE BOARD AND MAY BE INCREASED FROM
TIME TO TIME IN ACCORDANCE WITH NORMAL BUSINESS PRACTICES OF THE COMPANY AND, IF
SO INCREASED, SHALL NOT THEREAFTER BE REDUCED.  NOTWITHSTANDING THE FOREGOING,
THE BASE SALARY MAY BE REDUCED AT ANY TIME AND FROM TIME TO TIME AS PART OF
ACROSS-THE-BOARD REDUCTIONS APPLIED SIMILARLY TO OTHER SENIOR EXECUTIVES OF THE
COMPANY.   ALL PAYMENTS OF BASE SALARY OR OTHER COMPENSATION HEREUNDER SHALL BE
LESS SUCH DEDUCTIONS OR WITHHOLDINGS AS ARE REQUIRED BY APPLICABLE LAW AND
REGULATIONS.


 


(B)                                 ANNUAL INCENTIVE.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ELIGIBLE TO EARN AN ANNUAL INCENTIVE UNDER THE
COMPANY’S 2006 OMNIBUS INCENTIVE PLAN, OR A SUCCESSOR PLAN THERETO, AS IN EFFECT
FROM TIME TO TIME, FOR EXECUTIVES AT THE EXECUTIVE’S LEVEL (THE “INCENTIVE
PLAN”), SUBJECT TO ACHIEVEMENT OF PERFORMANCE GOALS DETERMINED IN ACCORDANCE
WITH THE TERMS OF THE INCENTIVE PLAN (SUCH ANNUAL INCENTIVE REFERRED TO HEREIN
AS THE “ANNUAL INCENTIVE”).  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, THE

 

3

--------------------------------------------------------------------------------


 


EXECUTIVE SHALL ONLY BE ELIGIBLE TO RECEIVE THE ANNUAL INCENTIVE IF THE
EXECUTIVE IS EMPLOYED BY THE COMPANY THROUGH THE LAST DAY OF THE FISCAL YEAR TO
WHICH THE ANNUAL INCENTIVE RELATES.  THE ACTUAL AMOUNT OF ANY ANNUAL INCENTIVE
AND THE TIMING FOR PAYMENT SHALL BE DETERMINED BY AND IN ACCORDANCE WITH THE
TERMS OF THE COMPANY’S INCENTIVE PLAN AND THE EXECUTIVE SHALL HAVE NO ABSOLUTE
RIGHT TO AN ANNUAL INCENTIVE IN ANY YEAR.


 


(C)                                  EXPENSES.  DURING THE EMPLOYMENT PERIOD,
THE COMPANY SHALL PROMPTLY REIMBURSE THE EXECUTIVE FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES ACTUALLY INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE
BUSINESS OF THE COMPANY AND THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT
IN ACCORDANCE WITH THE TERMS OF THE COMPANY’S POLICIES AND UPON PRESENTATION OF
EXPENSE STATEMENTS OR VOUCHERS OR SUCH OTHER SUPPORTING INFORMATION AS THE
COMPANY MAY CUSTOMARILY REQUIRE OF ITS SENIOR EXECUTIVES FROM TIME TO TIME;
PROVIDED, HOWEVER, IN NO EVENT SHALL ANY SUCH REIMBURSEMENT BE PROVIDED LATER
THAN DECEMBER 31 OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH SUCH
BUSINESS EXPENSE WAS INCURRED.


 


(D)                                 BENEFIT PLANS.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL OF THE EMPLOYEE
BENEFIT PLANS, LONG TERM INCENTIVE PLANS, RETIREMENT AND HEALTH PLANS, PROGRAMS,
AGREEMENTS AND ARRANGEMENTS PROVIDED TO SENIOR EXECUTIVES OF THE COMPANY, AS
SUCH ARE IN EFFECT FROM TIME TO TIME, SUBJECT TO THE ELIGIBILITY REQUIREMENTS
AND TERMS AND CONDITIONS OF SUCH PLANS, PROGRAMS, AGREEMENTS AND ARRANGEMENTS. 
THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO ADOPT, MODIFY, AMEND
OR TERMINATE SUCH PLANS, PROGRAMS, AGREEMENTS AND ARRANGEMENTS AT ANY TIME.


 


(E)                                  PERQUISITES.  DURING THE EMPLOYMENT PERIOD,
THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THOSE PERQUISITES PROVIDED TO
SENIOR EXECUTIVES OF THE COMPANY, AS SUCH ARE IN EFFECT FROM TIME TO TIME,
SUBJECT TO THE ELIGIBILITY, PAYMENT REQUIREMENTS AND OTHER TERMS AND CONDITIONS
OF SUCH PERQUISITES, AS OUTLINED IN THE UNDERLYING COMPANY POLICY.  THE COMPANY
RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO ADOPT, MODIFY, AMEND OR TERMINATE
SUCH PERQUISITES AT ANY TIME.


 


(F)                                    PAID TIME OFF / VACATIONS.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO PAID TIME OFF, VACATION
TIME AND PAID HOLIDAYS, IN ACCORDANCE WITH THE COMPANY’S LOCAL POLICIES OR
PRACTICE FOR ITS SENIOR EXECUTIVES, AS SUCH ARE IN EFFECT FROM TIME TO TIME. 
WHILE BASED IN THE US, THE EXECUTIVE SHALL ACCRUE PAID TIME OFF, EXCLUSIVE OF
PAID HOLIDAYS, AT THE RATE OF FIVE WEEKS PER CALENDAR YEAR.


 


6.                                       TERMINATION OF EMPLOYMENT.


 


(A)                                  TERMINATION EVENTS.


 


(I)                                     IMMEDIATE TERMINATIONS.  EXECUTIVE’S
EMPLOYMENT AND THE TERM SHALL TERMINATE IMMEDIATELY UPON THE OCCURRENCE OF ANY
OF THE FOLLOWING:


 


(A)                              DEATH:  THE DEATH OF THE EXECUTIVE;


 


(B)                                DISABILITY:  THE DISABILITY OF THE EXECUTIVE,
WHERE “DISABILITY” SHALL MEAN THE EXECUTIVE IS INCAPABLE OF PERFORMING HIS
PRINCIPAL DUTIES BECAUSE OF PHYSICAL OR MENTAL INCAPACITY FOR A PERIOD OF 180
CONSECUTIVE DAYS IN ANY 12-MONTH PERIOD; PROVIDED SUCH TERMINATION DATE

 

4

--------------------------------------------------------------------------------


 


FOR DISABILITY SHALL BE SET FORTH IN THE NOTICE OF TERMINATION DELIVERED TO THE
EXECUTIVE BY THE COMPANY;


 


(C)                                RETIREMENT:  THE RETIREMENT OF THE EXECUTIVE,
WHERE “RETIREMENT” SHALL HAVE THAT MEANING AS CURRENTLY IN EFFECT UNDER THE
COMPANY’S DEFINED CONTRIBUTION RETIREMENT PLAN ON THE DAY IMMEDIATELY PRECEDING
SUCH RETIREMENT; AND


 


(D)                               FOR CAUSE:  NOTICE OF TERMINATION FROM THE
COMPANY FOR CAUSE, WHERE “CAUSE” SHALL MEANS:


 


(I)                                    THE WILLFUL FAILURE OF THE EXECUTIVE TO
PERFORM HIS MATERIAL DUTIES WITH THE COMPANY AS PROVIDED IN THIS AGREEMENT, AND
WHICH FAILURE IS NOT CURED (IF CAPABLE OF CURE) WITHIN 15 DAYS AFTER RECEIPT BY
THE EXECUTIVE OF WRITTEN NOTICE FROM THE COMPANY OF SUCH FAILURE, WHICH NOTICE
IDENTIFIES THE MANNER IN WHICH THE EXECUTIVE HAS WILLFULLY FAILED TO PERFORM;


 


(II)                                GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN
THE PERFORMANCE OF THE EXECUTIVE’S DUTIES;


 


(III)                            THE ENGAGING BY THE EXECUTIVE IN WILLFUL
CONDUCT WHICH IS DEMONSTRABLY INJURIOUS TO THE COMPANY, MONETARILY OR OTHERWISE,
SUCH AS ACTUAL OR ATTEMPTED THEFT OR EMBEZZLEMENT OF COMPANY ASSETS;


 


(IV)                            THE CONVICTION (TREATING A NOLO CONTENDERE PLEA
AS A CONVICTION) OF THE EXECUTIVE OF ANY CRIME OR OFFENSE CONSTITUTING A FELONY
(WHETHER OR NOT ANY RIGHT TO APPEAL HAS BEEN OR MAY BE EXERCISED);


 


(V)                                USE OF ILLEGAL DRUGS;


 


(VI)                            COMMISSION OR AN ACT OF MORAL TURPITUDE THAT IN
THE JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY CAN REASONABLY BE EXPECTED
TO HAVE AN ADVERSE EFFECT ON THE BUSINESS, REPUTATION OR FINANCIAL SITUATION OF
THE COMPANY AND/OR THE ABILITY OF THE EXECUTIVE TO PERFORM THE EXECUTIVE’S
DUTIES;


 


(VII)                        A FAILURE BY THE EXECUTIVE TO COMPLY WITH ANY
MATERIAL PROVISION OF THIS AGREEMENT, WHICH FAILURE IS NOT CURED (IF CAPABLE OF
CURE) WITHIN 15 DAYS AFTER RECEIPT BY EXECUTIVE OF WRITTEN NOTICE FROM THE
COMPANY OF SUCH NONCOMPLIANCE BY THE EXECUTIVE; OR


 


(VIII)                    BREACH OF FIDUCIARY DUTY TO THE COMPANY.


 


TERMINATION OF THE EXECUTIVE FOR CAUSE SHALL MEAN TERMINATION BY ACTION OF THE
COMPANY’S BOARD OF DIRECTORS, AT A MEETING DULY CALLED AND HELD UPON AT LEAST 15
DAYS’ WRITTEN NOTICE TO THE EXECUTIVE SPECIFYING THE PARTICULARS OF THE ACTION
OR INACTION ALLEGED TO CONSTITUTE CAUSE AND AT WHICH MEETING THE

 

5

--------------------------------------------------------------------------------


 


EXECUTIVE AND HIS COUNSEL WERE ENTITLED TO BE PRESENT AND GIVEN ADEQUATE
OPPORTUNITY TO BE HEARD.  FOR PURPOSES OF CLAUSES (I), (II) AND (III) OF THE
ABOVE DEFINITION, ACTION OR INACTION BY THE EXECUTIVE SHALL NOT BE CONSIDERED
“WILLFUL” UNLESS DONE OR OMITTED BY HIM (1) INTENTIONALLY OR NOT IN GOOD FAITH
AND (2) WITHOUT REASONABLE BELIEF THAT HIS ACTION OR INACTION WAS IN THE BEST
INTEREST OF THE COMPANY, AND SHALL NOT INCLUDE FAILURE TO ACT BY REASON OF TOTAL
OR PARTIAL INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS.


 


(II)                                  TERMINATIONS REQUIRING NOTICE BY EITHER
PARTY.  THE EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED EITHER BY THE COMPANY OR BY
THE EXECUTIVE FOR ANY OF THE BELOW REASONS PROVIDED NOTICE OF TERMINATION IS
DELIVERED BY ONE PARTY TO THE OTHER.  THE NOTICE OF TERMINATION SHALL SET FORTH
THE APPLICABLE TERMINATION DATE; PROVIDED, HOWEVER, IN SUCH EVENT, THE TERM
SHALL TERMINATE NO EARLIER THAN THIRTY (30) DAYS FOLLOWING THE DATE ON WHICH
SUCH NOTICE OF TERMINATION IS DELIVERED TO THE RESPECTIVE PARTY. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY REQUIRE THAT THE EXECUTIVE CEASE
PERFORMING SOME OR ALL OF THE EXECUTIVE’S DUTIES AND/OR NOT BE PRESENT AT THE
COMPANY’S OFFICES AND/OR OTHER FACILITIES.


 


(A)                              TERMINATION BY EXECUTIVE FOR GOOD REASON.  THE
EXECUTIVE MAY RESIGN THE EXECUTIVE’S POSITION FOR GOOD REASON.  AS USED HEREIN,
“GOOD REASON” MEANS, WITHOUT THE EXECUTIVE’S WRITTEN CONSENT:


 


(I)                                    A MATERIAL DIMINUTION IN THE NATURE OR
STATUS OF THE EXECUTIVE’S DUTIES, RESPONSIBILITIES OR AUTHORITY WHICH IS
INCONSISTENT WITH THOSE IN EFFECT AS OF THE EFFECTIVE DATE;


 


(II)                                A FAILURE BY THE COMPANY TO PAY OR PROVIDE
ANY OF THE COMPENSATION SET FORTH IN THIS AGREEMENT;


 


(III)                            A FAILURE BY THE COMPANY TO COMPLY WITH ANY
MATERIAL PROVISION OF THIS AGREEMENT; OR


 


(IV)                            RESIGNATION IN COMPLIANCE WITH APPLICABLE LAW OR
RULES OF PROFESSIONAL CONDUCT.


 


NOTWITHSTANDING THE FOREGOING, IN ORDER TO TERMINATE EMPLOYMENT FOR GOOD REASON,
THE EXECUTIVE MUST PROVIDE WRITTEN NOTICE OF TERMINATION WITHIN SIXTY (60) DAYS
OF THE INITIAL EXISTENCE OF THE CONDITION THAT HE BELIEVES IS PROVIDING HIM A
GOOD REASON TERMINATION, EXPLAINING IN DETAIL SUCH CONDITION AND THE DATE UPON
WHICH IT FIRST AROSE.  CONTINUATION OF EMPLOYMENT WITHOUT WRITTEN NOTICE OF
TERMINATION DURING THE SIXTY (60) DAY PERIOD FOLLOWING THE INITIAL EXISTENCE OF
THE CONDITION SHALL CONSTITUTE SUCH EXECUTIVE’S ACCEPTANCE OF ANY CHANGE AND
MAKE NULL AND VOID THE EXECUTIVE’S RIGHT TO TERMINATE FOR GOOD REASON WITH
RESPECT TO SUCH EVENT.  UPON RECEIPT OF A WRITTEN NOTICE OF TERMINATION FOR GOOD
REASON AND UNDERLYING CONDITION THEREFOR, THE COMPANY WILL BE ALLOWED SIXTY (60)
DAYS TO CURE SUCH CONDITION AND THEREBY AVOID A GOOD REASON TERMINATION.

 

6

--------------------------------------------------------------------------------


 


(B)                                TERMINATION BY THE COMPANY WITHOUT CAUSE. 
THE COMPANY MAY TERMINATE THE EXECUTIVE’S POSITION WITHOUT CAUSE.


 


(C)                                TERMINATION BY EXECUTIVE WITHOUT GOOD
REASON.  THE EXECUTIVE MAY RESIGN THE EXECUTIVE’S POSITION WITHOUT GOOD REASON.


 


(B)                                 PAYMENTS UPON A TERMINATION EVENT.


 


(I)                                     FOLLOWING A TERMINATION FOR ANY REASON.
 IN THE EVENT OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR ANY
REASON, THE EXECUTIVE (OR HIS ESTATE OR REPRESENTATIVE, AS APPLICABLE) SHALL BE
ENTITLED TO RECEIVE ANY:


 


(A)                              BASE SALARY;


 


(B)                                ANNUAL INCENTIVE;


 


(C)                                PAID TIME OFF;  AND


 


(D)                               EXPENSES


 


THAT HAVE IN EACH CASE ACCRUED BUT ARE UNPAID AS OF THE TERMINATION DATE AS WELL
AS ANY POST-TERMINATION BENEFITS TO WHICH HE MAY BE ENTITLED ACCORDING TO THE
COMPANY’S RETIREMENT, INSURANCE AND OTHER BENEFIT PLANS, PROGRAMS AND
ARRANGEMENTS AS IN EFFECT IMMEDIATELY PRIOR TO THE TERMINATION DATE, OTHER THAN
MEDICAL BENEFIT PLANS (THE “ACCRUED BENEFITS”).  ACCRUED BENEFITS WILL BE PAID
IN ACCORDANCE WITH THE UNDERLYING PLAN OR POLICY.  IF NO UNDERLYING PLAN OR
POLICY EXISTS FOR A PARTICULAR COMPONENT OF THE ACCRUED BENEFITS, SUCH COMPONENT
WILL BE PAID NO LATER THAN SIXTY (60) DAYS FOLLOWING THE TERMINATION DATE.


 


(II)                                  DEATH.  UPON THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT BECAUSE OF HIS DEATH, IN ADDITION TO THE ACCRUED BENEFITS
SET FORTH IN SUBPARAGRAPH (I) IMMEDIATELY ABOVE, THE EXECUTIVE’S ESTATE OR
REPRESENTATIVE, AS THE CASE MAY BE, SHALL ALSO BE ENTITLED TO RECEIVE A LUMP SUM
PAYMENT IN CASH EQUAL TO THE ACTUAL ANNUAL INCENTIVE COMPENSATION SUCH EXECUTIVE
WOULD HAVE RECEIVED, IF ANY, UNDER THE INCENTIVE PLAN FOR THE FISCAL YEAR WHICH
INCLUDES HIS TERMINATION DATE AND ASSUMING THAT THE EXECUTIVE HAD BEEN EMPLOYED
THROUGH THE LAST DAY OF SUCH FISCAL YEAR, MULTIPLIED BY A FRACTION (THE
NUMERATOR OF WHICH SHALL BE THE NUMBER OF WHOLE MONTHS WORKED BY THE EXECUTIVE
DURING THE COMPANY’S FISCAL YEAR IN WHICH THE TERMINATION DATE OCCURS AND THE
DENOMINATOR OF WHICH SHALL BE THE NUMBER 12 (THE “PRO RATA ANNUAL INCENTIVE”)). 
THE PRO RATA ANNUAL INCENTIVE SHALL BE PAYABLE IN ACCORDANCE WITH THE TERMS OF
THE RELEVANT UNDERLYING INCENTIVE PLAN AND AT THE SAME TIME PAYMENTS ARE MADE TO
OTHER COMPANY EXECUTIVES PURSUANT TO SUCH INCENTIVE PLAN.  IN ADDITION, THOSE
IMMEDIATE FAMILY MEMBERS WHO WERE PARTICIPATING IN THE COMPANY’S MEDICAL BENEFIT
PLANS AS OF THE DATE OF THE EXECUTIVE’S DEATH SHALL CONTINUE TO PARTICIPATE IN
THE COMPANY’S MEDICAL BENEFIT PLANS AT ACTIVE EMPLOYEE CONTRIBUTION RATES FOR
THE ONE-YEAR PERIOD IMMEDIATELY FOLLOWING THE DATE OF THE EXECUTIVE’S DEATH. 
ANY CONTINUING MEDICAL COVERAGE PURSUANT TO THIS CLAUSE IS INTENDED TO BE EXEMPT
FROM CODE SECTION 409A TO THE EXTENT PERMITTED UNDER TREASURY REGULATION
§1.409A-1(B)(9)(V)(B) OR §1.409A-3(I)(1)(IV)(B).  HOWEVER,

 

7

--------------------------------------------------------------------------------


 


IF IT IS DETERMINED THAT THE CONTINUING MEDICAL COVERAGE PURSUANT TO THIS CLAUSE
DOES NOT QUALIFY FOR EXEMPTION UNDER CODE SECTION 409A THE MEDICAL COVERAGE WILL
EXPIRE AS OF THE DATE OF THE EMPLOYEE’S DEATH.  IF THE MEDICAL COVERAGE EXPIRES
EARLY, AS PROVIDED IN THE PREVIOUS SENTENCE, THE COMPANY SHALL PROVIDE
EXECUTIVE’S IMMEDIATE FAMILY MEMBERS WITH A LUMP SUM CASH PAYMENT EQUAL TO
TWELVE (12) TIMES THE THEN APPLICABLE MONTHLY PREMIUM FOR THE RELEVANT MEDICAL
PLAN WHICH THE EXECUTIVE PARTICIPATED IN.  SUCH LUMP SUM PAYMENT AMOUNT, IF ANY,
WILL BE PAID NO LATER THAN SIXTY (60) DAYS AFTER THE DATE ON WHICH SUCH MEDICAL
COVERAGE EXPIRES.


 


(III)                               DISABILITY.  UPON THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT BECAUSE OF HIS DISABILITY, IN ADDITION TO THE ACCRUED
BENEFITS SET FORTH IN SUBPARAGRAPH (I) IMMEDIATELY ABOVE, THE EXECUTIVE (OR HIS
REPRESENTATIVE, AS APPLICABLE) SHALL BE ENTITLED TO:


 


(A)                              THE PRO RATA ANNUAL INCENTIVE; AS DEFINED IN
SECTION 6(B)(II) ABOVE.  THE PRO RATA ANNUAL INCENTIVE SHALL BE PAYABLE IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT UNDERLYING INCENTIVE PLAN AND AT THE
SAME TIME PAYMENTS ARE MADE TO OTHER COMPANY EXECUTIVES PURSUANT TO SUCH
INCENTIVE PLAN; AND


 


(B)                                THE CONTINUATION OF MEDICAL BENEFIT PLANS AT
THE LEVELS IN EFFECT AS OF THE TERMINATION DATE, AT NO ADDITIONAL COST TO THE
EXECUTIVE THAN THAT WHICH WAS IN EFFECT AS OF THE TERMINATION DATE, FOR THE
ONE-YEAR PERIOD IMMEDIATELY FOLLOWING THE TERMINATION DATE; PROVIDED, HOWEVER,
THAT SUCH MEDICAL BENEFITS SHALL BE REDUCED TO THE EXTENT COMPARABLE MEDICAL
BENEFITS ARE MADE AVAILABLE TO THE EXECUTIVE FROM A SUCCESSOR EMPLOYER, AND THE
EXECUTIVE SHALL BE OBLIGATED TO REPORT SUCH BENEFITS TO THE COMPANY.  ANY
CONTINUING MEDICAL COVERAGE PURSUANT TO THIS CLAUSE IS INTENDED TO BE EXEMPT
FROM CODE SECTION 409A TO THE EXTENT PERMITTED UNDER TREASURY REGULATION
§1.409A-1(B)(9)(V)(B) OR §1.409A-3(I)(1)(IV)(B).  HOWEVER, IF IT IS DETERMINED
THAT THE CONTINUING MEDICAL COVERAGE PURSUANT TO THIS CLAUSE DOES NOT QUALIFY
FOR EXEMPTION UNDER CODE SECTION 409A THE MEDICAL COVERAGE WILL EXPIRE AS OF THE
DATE OF THE EMPLOYEE’S DEATH.  IF THE MEDICAL COVERAGE EXPIRES EARLY, AS
PROVIDED IN THE PREVIOUS SENTENCE, THE COMPANY SHALL PROVIDE EXECUTIVE’S
IMMEDIATE FAMILY MEMBERS WITH A LUMP SUM CASH PAYMENT EQUAL TO TWELVE (12) TIMES
THE THEN APPLICABLE MONTHLY PREMIUM FOR THE RELEVANT MEDICAL PLAN WHICH THE
EXECUTIVE PARTICIPATED IN.  SUCH LUMP SUM PAYMENT AMOUNT, IF ANY, WILL BE PAID
NO LATER THAN SIXTY (60) DAYS AFTER THE DATE ON WHICH SUCH MEDICAL COVERAGE
EXPIRES.


 


IT IS ACKNOWLEDGED AND AGREED BY THE EXECUTIVE THAT HE SHALL BE PRECLUDED FROM
TERMINATING HIS EMPLOYMENT FOR GOOD REASON IN THE EVENT THAT HIS EMPLOYMENT IS
TERMINATED UNDER THIS SECTION 6(B)(III).


 


(IV)                              TERMINATION BY COMPANY FOR CAUSE OR
TERMINATION BY EXECUTIVE WITHOUT GOOD REASON.  UPON THE TERMINATION OF THE
EXECUTIVE’S

 

8

--------------------------------------------------------------------------------


 


EMPLOYMENT BY THE COMPANY FOR CAUSE OR BY THE EXECUTIVE WITHOUT GOOD REASON,
EXECUTIVE SHALL ONLY BE ENTITLED TO THE ACCRUED BENEFITS SET FORTH IN
SUBPARAGRAPH (I) IMMEDIATELY ABOVE.


 


(V)                                 TERMINATION BY THE COMPANY WITHOUT CAUSE OR
TERMINATION BY THE EXECUTIVE FOR GOOD REASON.  UPON THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR GOOD
REASON, IN ADDITION TO THE ACCRUED BENEFITS SET FORTH IN SUBPARAGRAPH
(I) IMMEDIATELY ABOVE, THE EXECUTIVE (OR HIS ESTATE OR REPRESENTATIVE, AS THE
CASE MAY BE) SHALL BE ENTITLED TO RECEIVE:


 


(A)                              THE PRO RATA ANNUAL INCENTIVE AS DEFINED IN
SECTION 6(B)(II) ABOVE.  THE PRO RATA ANNUAL INCENTIVE SHALL BE PAYABLE IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT UNDERLYING INCENTIVE PLAN AND AT THE
SAME TIME PAYMENTS ARE MADE TO OTHER COMPANY EXECUTIVES PURSUANT TO SUCH
INCENTIVE PLAN;


 


(B)                                A LUMP SUM PAYMENT IN CASH EQUAL TO THE
EXECUTIVE’S BASE SALARY PLUS TARGET INCENTIVE OPPORTUNITY AS IN EFFECT ON THE
TERMINATION DATE MULTIPLIED BY ONE AND ONE/HALF (1.5) (THE “SEPARATION
PAYMENT”).  THE SEPARATION PAYMENT SHALL BE PAYABLE AS FOLLOWS:


 


1.               AN AMOUNT EQUAL TO THE LEAST OF THE FOLLOWING:


 


A.               THE SEPARATION PAYMENT AMOUNT; OR


 


B.              TWO (2) TIMES THE EXECUTIVE’S BASE SALARY AS IN EFFECT ON THE
TERMINATION DATE; OR


 


C.               TWO (2) TIMES THE ANNUAL COMPENSATION LIMIT UNDER CODE
SECTION 401(A)(17) (I.E., $460,000 FOR 2008)


 


SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM THIRTY (30) DAYS FOLLOWING
EXECUTIVE’S TERMINATION DATE; AND


 


2.               THE REMAINDER OF THE SEPARATION PAYMENT AMOUNT, IF ANY, SHALL
BE PAID TO THE EXECUTIVE IN A LUMP SUM ON THE SEVENTH MONTH ANNIVERSARY OF THE
EXECUTIVE’S TERMINATION DATE.


 


(C)                                IN ADDITION, AN EXECUTIVE WHOSE EMPLOYMENT IS
TERMINATED UNDER THIS SECTION 6(B)(V) SHALL BE ELIGIBLE FOR THE CONTINUATION OF
MEDICAL PLAN BENEFITS AT THE LEVELS IN EFFECT AS OF THE TERMINATION DATE AT NO
ADDITIONAL COST TO THE EXECUTIVE THAN THAT WHICH WAS IN EFFECT AS OF THE
TERMINATION DATE FOR A PERIOD OF ONE YEAR; PROVIDED, HOWEVER, THAT SUCH MEDICAL
BENEFITS SHALL BE REDUCED TO THE EXTENT COMPARABLE MEDICAL BENEFITS ARE MADE
AVAILABLE TO THE EXECUTIVE FROM A SUCCESSOR EMPLOYER, AND THE EXECUTIVE SHALL BE
OBLIGATED TO REPORT SUCH BENEFITS TO THE COMPANY.  ANY CONTINUING MEDICAL
COVERAGE PURSUANT TO THIS CLAUSE IS INTENDED TO BE EXEMPT FROM CODE

 

9

--------------------------------------------------------------------------------


 


SECTION 409A TO THE EXTENT PERMITTED UNDER TREASURY REGULATION
§1.409A-1(B)(9)(V)(B) OR §1.409A-3(I)(1)(IV)(B).  HOWEVER, IF IT IS DETERMINED
THAT THE CONTINUING MEDICAL COVERAGE PURSUANT TO THIS CLAUSE DOES NOT QUALIFY
FOR EXEMPTION UNDER CODE SECTION 409A THE MEDICAL COVERAGE WILL EXPIRE AS OF THE
DATE OF THE EMPLOYEE’S DEATH.  IF THE MEDICAL COVERAGE EXPIRES EARLY, AS
PROVIDED IN THE PREVIOUS SENTENCE, THE COMPANY SHALL PROVIDE EXECUTIVE’S
IMMEDIATE FAMILY MEMBERS WITH A LUMP SUM CASH PAYMENT EQUAL TO TWELVE (12) TIMES
THE THEN APPLICABLE MONTHLY PREMIUM FOR THE RELEVANT MEDICAL PLAN WHICH THE
EXECUTIVE PARTICIPATED IN.  SUCH LUMP SUM PAYMENT AMOUNT, IF ANY, WILL BE PAID
NO LATER THAN SIXTY (60) DAYS AFTER THE DATE ON WHICH SUCH MEDICAL COVERAGE
EXPIRES, AND


 


(D)                               EXECUTIVE LEVEL CAREER OUTPLACEMENT SERVICES
BY A MUTUALLY AGREEABLE OUTPLACEMENT FIRM AND PAID FOR, AS ACTUALLY INCURRED BY
EXECUTIVE, BY THE COMPANY.  THE EXECUTIVE MUST COMMENCE THE OUTPLACEMENT
SERVICES NO LATER THAN SIXTY (60) DAYS FOLLOWING HIS TERMINATION DATE AND IN NO
EVENT SHALL SUCH SERVICES BE PROVIDED BEYOND DECEMBER 31 OF THE SECOND YEAR
FOLLOWING THE YEAR OF TERMINATION OR, IF EARLIER, THE FIRST ACCEPTANCE BY THE
EXECUTIVE OF AN OFFER OF EMPLOYMENT.


 


(C)                                  CHANGE IN CONTROL SEVERANCE PROVISIONS. 
SECTION 7 PROVIDES FOR PAYMENT TO THE EXECUTIVE IF HIS EMPLOYMENT IS TERMINATED
FOR CERTAIN REASONS FOLLOWING A CHANGE OF CONTROL AS DEFINED IN SECTION 7.  THE
EXECUTIVE ACKNOWLEDGES THAT IN THE EVENT HE BECOMES ENTITLED TO THE PAYMENT
SPECIFIED IN SECTION 7(A), THAT PAYMENT WILL BE IN LIEU OF ANY OTHER PAYMENTS TO
BE MADE UNDER THE TERMS OF THIS AGREEMENT.


 


(D)                                 RELEASE AGREEMENT.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECTION 6, THE EXECUTIVE SHALL BE REQUIRED TO
EXECUTE THE COMPANY’S THEN CURRENT STANDARD RELEASE AGREEMENT AS A CONDITION TO
RECEIVING ANY OF THE PAYMENTS AND BENEFITS PROVIDED FOR IN THIS SECTION 6 OR
SECTION 7 OF THIS AGREEMENT.  IT IS ACKNOWLEDGED AND AGREED THAT THE THEN
CURRENT STANDARD RELEASE AGREEMENT SHALL NOT DIMINISH OR TERMINATE THE
EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT INCLUDING, BUT NOT LIMITED TO, THOSE
SPECIFIED IN SECTIONS 6(E), 8 AND 22.


 


(E)                                  NO MITIGATION.  UPON TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, SUBJECT TO THE EXECUTIVE’S AFFIRMATIVE
OBLIGATIONS UNDER SECTION 6(B)(III) AND (V), THE EXECUTIVE SHALL BE UNDER NO
OBLIGATION TO SEEK OTHER EMPLOYMENT OR OTHERWISE MITIGATE THE OBLIGATIONS OF THE
COMPANY UNDER THIS AGREEMENT.


 


(F)                                    DEFINITION OF THE COMPANY.  WHENEVER THIS
AGREEMENT REFERS TO THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE TERM “COMPANY”
SHALL INCLUDE SAUER-DANFOSS INC. AND ANY OF ITS SUBSIDIARIES OR RELATED OR
AFFILIATED COMPANIES OR JOINT VENTURES THAT EMPLOY THE EXECUTIVE.  IN ADDITION,
WHEN USED IN SECTIONS 9, 10, 11 AND 12 OF THIS AGREEMENT, THE TERM “COMPANY”
SHALL INCLUDE SAUER-DANFOSS INC. AND ANY OF ITS SUBSIDIARIES OR RELATED OR
AFFILIATED COMPANIES OR JOINT VENTURES.

 

10

--------------------------------------------------------------------------------


 


7.                                       CHANGE IN CONTROL.


 


(A)                                  PAYMENTS RELATED TO EMPLOYMENT TERMINATIONS
AFTER A CHANGE IN CONTROL.  DURING THE TERM OF THIS AGREEMENT, IN THE EVENT THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED WITHIN TWO (2) YEARS
FOLLOWING A CHANGE IN CONTROL (AS SUCH TERM IS DEFINED IN  PARAGRAPH
(B) IMMEDIATELY BELOW), UNLESS SUCH TERMINATION IS:


 


(I)                                     BY THE COMPANY FOR CAUSE (AS THE TERM
CAUSE IS DEFINED IN SECTION 6(A)(I)(D) ABOVE);


 


(II)                                  BY REASON OF DEATH, DISABILITY, OR
RETIREMENT; OR


 


(III)                               BY THE EXECUTIVE WITHOUT GOOD REASON (AS THE
TERM GOOD REASON IS DEFINED IN SECTION 6(II)(A) ABOVE),


 


THEN IN LIEU OF ALL OTHER BENEFITS PROVIDED TO THE EXECUTIVE UNDER THE
PROVISIONS OF THIS AGREEMENT, THE COMPANY SHALL PAY TO THE EXECUTIVE AND PROVIDE
HIM WITH THE FOLLOWING:


 


(A)                              HIS ACCRUED BENEFITS (IN FULL SATISFACTION FOR
THESE AMOUNTS OWED TO THE EXECUTIVE);


 


(B)                                A PRO RATA ANNUAL INCENTIVE AS DEFINED IN
SECTION 6(B)(II) ABOVE.  THE PRO RATA ANNUAL INCENTIVE SHALL BE PAYABLE IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT UNDERLYING INCENTIVE PLAN AND AT THE
SAME TIME PAYMENTS ARE MADE TO OTHER COMPANY EXECUTIVES PURSUANT TO SUCH
INCENTIVE PLAN.  THIS PAYMENT SHALL BE IN LIEU OF ANY OTHER PAYMENT TO BE MADE
TO THE EXECUTIVE UNDER THE INCENTIVE PLAN FOR THE RESPECTIVE PLAN YEAR);


 


(C)                                A LUMP-SUM PAYMENT IN CASH EQUAL TO THE
EXECUTIVE’S BASE SALARY PLUS TARGET INCENTIVE OPPORTUNITY IN EFFECT ON THE
TERMINATION DATE MULTIPLIED BY ONE AND A HALF (1.5) (THE “CIC SEPARATION
PAYMENT”).  THE CIC SEPARATION PAYMENT SHALL BE PAYABLE AS FOLLOWS:; AND


 


1.               AN AMOUNT EQUAL TO THE LEAST OF THE FOLLOWING:


 


D.              THE CIC SEPARATION PAYMENT AMOUNT; OR


 


E.               TWO (2) TIMES THE EXECUTIVE’S BASE SALARY AS IN EFFECT ON THE
TERMINATION DATE; OR


 


F.                 TWO (2) TIMES THE ANNUAL COMPENSATION LIMIT UNDER CODE
SECTION 401(A)(17) (I.E., $460,000 FOR 2008)


 


SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM THIRTY (30) DAYS FOLLOWING
EXECUTIVE’S TERMINATION DATE; AND


 


2.               THE REMAINDER OF THE CIC SEPARATION PAYMENT AMOUNT, IF ANY,
SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM ON THE SEVENTH MONTH ANNIVERSARY OF
THE EXECUTIVE’S TERMINATION DATE.

 

11

--------------------------------------------------------------------------------

 


(D)                               A LUMP SUM PAYMENT IN CASH EQUAL TO TEN
PERCENT (10%) OF THE EXECUTIVE’S BASE SALARY IN EFFECT ON THE TERMINATION DATE
IN LIEU OF MEDICAL PLAN BENEFITS; PROVIDED, THE EXECUTIVE’S PARTICIPATION IN
THESE AND ALL OTHER MEDICAL BENEFITS SHALL CEASE UPON THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY UNDER CIRCUMSTANCES WHICH ENTITLE THE
EXECUTIVE TO THE PAYMENTS SET FORTH IN THIS PARAGRAPH (A).  THE LUMP SUM PAYMENT
AMOUNT UNDER THIS CLAUSE WILL BE PAID NO LATER THAN SIXTY (60) DAYS AFTER THE
DATE ON WHICH SUCH MEDICAL COVERAGE EXPIRES.  ANY LUMP SUM PAYMENT PURSUANT TO
THIS CLAUSE IS INTENDED TO BE EXEMPT FROM CODE SECTION 409A TO THE EXTENT
PERMITTED UNDER TREASURY REGULATION §1.409A-1(B)(9)(V)(B) OR
§1.409A-3(I)(1)(IV)(B).

 

The parties agree that, in the event of the termination of Executive’s
employment with the Company under circumstances which entitle the Executive to
the payments set forth in this  paragraph (a), such payment and benefits shall
be deemed to constitute liquidated damages payable by the Company to the
Executive in full satisfaction of the Company’s obligations hereunder or
otherwise, and the Company agrees that the Executive shall not be required to
mitigate his damages by seeking other employment or otherwise.

 

Additionally, in the event that the Executive’s employment with the Company is
terminated under circumstances which entitle the Executive to the payments set
forth in this paragraph (a) (whether by the Company or by the Executive), the
Termination Date shall be no earlier than 30 days following the date on which a
notice of termination is delivered by one party to the other.

 

(b)                                 Definition of Change in Control.  “Change in
Control” of the Company means, and shall be deemed to have occurred upon any of
the following events:

 

(i)                                     Any person (other than those persons in
control of the Company as of the Effective Date, or other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or a corporation or other entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) becomes the beneficial owner, directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
provided, however, that a Change in Control shall not result from:

 

(A)                              Danfoss A/S, as defined below, acquiring
securities of the Company from the Murmann Group, as such term is defined below,
either directly, or indirectly by acquiring voting control of Danfoss Murmann
Holding A/S or its successor; or

 

(B)                                the Murmann Group acquiring securities of the
Company from Danfoss A/S either directly, or indirectly by acquiring voting
control of Danfoss Murmann Holding A/S or its successor; or

 

(ii)                                  During any period of two (2) consecutive
years (not including any period prior to the Effective Date), individuals who at
the beginning of such period constitute the Board (and any new Director, whose
election by the Company’s

 

12

--------------------------------------------------------------------------------


 

stockholders was approved by a vote of at least two-thirds (2/3) of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was so approved), cease for
any reason to constitute a majority thereof; or

 

(iii)                               The consummation of:

 

(A)                              a plan of complete liquidation of the Company;
or

 

(B)                                the sale or disposition of all or
substantially all the Company’s assets; or

 

(C)                                a merger, consolidation, or reorganization of
the Company with or involving any other corporation, other than a merger,
consolidation, or reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization.

 

However, in no event shall a “Change in Control” be deemed to have occurred with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction.  The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing company or group (except
for (i) passive ownership of less than one percent (1%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).

 

For purposes of (b)(i) of this Section 7, (A) Danfoss A/S shall be deemed to
mean any one or more of  Danfoss A/S, any of its subsidiaries or related or
affiliated companies or joint ventures, or any successor of the foregoing; and
(B) the Murmann Group shall be deemed to mean any one or more of (i) Klaus
Murmann, (ii) any member of his immediate family, (iii) any entity a majority of
the voting interests of which are owned, directly or indirectly, by Klaus
Murmann and/or any member or members of his immediate family, or (iv) trust, a
majority of which is owned by, or a majority of the beneficiaries of which
consist of, directly or indirectly, Klaus Murmann, and/or any member or members
of his immediate family.

 

(c)                                  Excise Tax Payment.  Notwithstanding
anything to the contrary contained in this Section 7 if, after taking into
account all amounts or benefits otherwise  to be paid or payable (whether before
or after the effective date of the Change of Control), any amount or benefit to
be paid or provided under this Section 7 or any other plan or agreement would be
an “Excess Parachute Payment,” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision thereto, but for the application of this sentence, then the payment
and benefits to be so paid or provided under this Section 7 or any other plan or
agreement will be reduced to the minimum extent necessary (but in no event less
than zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the

 

13

--------------------------------------------------------------------------------


 

foregoing reduction will be made only if and to the extent that the Executive
and the Company mutually agree that such reduction would result in an increase
in the aggregate payments and benefits to be provided to the Executive,
determined on an after-tax basis (taking into account any excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes).  In the event that any payment or
benefit intended to be provided under this Section 7 or otherwise is agreed to
be reduced pursuant to this section, the Executive will be entitled to designate
the payments and/or benefits to be so reduced in order to give effect to this
section.  The Company will provide the Executive with all information reasonably
requested to make such designation.

 


8.                                       INDEMNIFICATION.  IN ADDITION TO ANY
RIGHTS TO INDEMNIFICATION TO WHICH THE EXECUTIVE IS ENTITLED UNDER THE COMPANY’S
RESTATED CERTIFICATE OF INCORPORATION OR BYLAWS, AGREEMENT WITH THE COMPANY,
VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS OR OTHERWISE, THE COMPANY SHALL
INDEMNIFY THE EXECUTIVE AT ALL TIMES DURING AND AFTER THE EMPLOYMENT PERIOD TO
THE MAXIMUM EXTENT PERMITTED UNDER THE DELAWARE BUSINESS CORPORATION ACT OR ANY
SUCCESSOR PROVISION THEREOF, AND ANY AND ALL APPLICABLE STATE LAW OF THE STATE
OF DELAWARE, AND SHALL PAY THE EXECUTIVE’S EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES, WHICH SHALL BE PAID IN ADVANCE BY THE COMPANY AS
INCURRED, SUBJECT TO RECOUPMENT IN ACCORDANCE WITH APPLICABLE LAW) IN DEFENDING
ANY CIVIL ACTION, SUIT OR PROCEEDING IN ADVANCE OF THE FINAL DISPOSITION OF SUCH
ACTION, SUIT OR PROCEEDING TO THE MAXIMUM EXTENT PERMITTED UNDER SUCH APPLICABLE
STATE LAWS FOR THE EXECUTIVE’S ACTION OR INACTION ON BEHALF OF THE COMPANY UNDER
THE TERMS OF THIS AGREEMENT.  THE PROVISIONS OF THIS SECTION 8 SHALL SURVIVE THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT OR THE TERMINATION OF THE OTHER
PROVISIONS OF THIS AGREEMENT.


 


9.                                       COVENANT NOT TO COMPETE.


 


(A)                                  COMPETITION.  WITHOUT THE CONSENT OF THE
COMPANY, THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, ANYWHERE IN THE WORLD,
AT ANY TIME DURING THE EMPLOYMENT PERIOD AND FOR A PERIOD OF EIGHTEEN (18)
MONTHS FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR
ANY REASON, BE ASSOCIATED OR IN ANY WAY CONNECTED AS AN OWNER, INVESTOR,
PARTNER, DIRECTOR, OFFICER, EMPLOYEE, AGENT, OR CONSULTANT WITH ANY BUSINESS
ENTITY DIRECTLY ENGAGED IN THE MANUFACTURE AND/OR SALE OF PRODUCTS COMPETITIVE
WITH ANY MATERIAL PRODUCT OR PRODUCT LINES OF THE COMPANY; PROVIDED, HOWEVER,
THAT THE EXECUTIVE SHALL NOT BE DEEMED TO HAVE BREACHED THIS UNDERTAKING IF HIS
SOLE RELATION WITH SUCH ENTITY CONSISTS OF HIS HOLDING, DIRECTLY OR INDIRECTLY,
AN EQUITY INTEREST IN SUCH ENTITY NOT GREATER THAN TWO PERCENT (2%) OF SUCH
ENTITY’S OUTSTANDING EQUITY INTEREST, AND THE CLASS OF EQUITY IN WHICH THE
EXECUTIVE HOLDS AN INTEREST IS LISTED AND TRADED ON A BROADLY RECOGNIZED
NATIONAL OR REGIONAL SECURITIES EXCHANGE.  FOR PURPOSES HEREOF, THE TERM
“MATERIAL PRODUCT OR PRODUCT LINE OF THE COMPANY” SHALL MEAN ANY PRODUCT OR
PRODUCT LINE OF THE COMPANY, THE AGGREGATE GROSS SALES OF WHICH DURING ANY
CALENDAR YEAR DURING THE FIVE (5) YEAR PERIOD PRECEDING THE EXECUTIVE’S
UNDERTAKING SUCH ASSOCIATION WITH SUCH A COMPETITOR WERE AT LEAST $10 MILLION.


 


(B)                                 ACKNOWLEDGEMENT OF AND PAYMENT FOR
NONCOMPETE.  THE EXECUTIVE ACKNOWLEDGES THAT:


 


(I)                                     THE SERVICES TO BE PERFORMED BY HIM
UNDER THIS AGREEMENT ARE OF A SPECIAL, UNIQUE, UNUSUAL, EXTRAORDINARY, AND
INTELLECTUAL CHARACTER;

 

14

--------------------------------------------------------------------------------


 


(II)                                  THE BUSINESS OF THE COMPANY IS WORLDWIDE
IN SCOPE AND ITS PRODUCTS ARE MARKETED THROUGHOUT THE WORLD;


 


(III)                               THE COMPANY COMPETES WITH OTHER BUSINESSES
THAT ARE OR COULD BE LOCATED IN ANY PART OF THE WORLD; AND


 


(IV)                              THE PROVISIONS OF THIS SECTION 9 ARE
REASONABLE AND NECESSARY TO PROTECT THE COMPANY’S BUSINESS.


AS SUCH, EXECUTIVE ACKNOWLEDGES AND AGREES THAT FIVE PERCENT (5%) OF EVERY
PAYMENT MADE TO HIM ON EACH PAYROLL PERIOD OF HIS BASE SALARY FROM THE COMPANY
ACTUALLY REPRESENTS CONSIDERATION FOR AGREEING TO THE NONCOMPETE PROVISIONS OF
THIS SECTION 9.


 


(C)                                  BLUE PENCILING.  IF ANY COVENANT IN THIS
SECTION 9 IS HELD TO BE UNREASONABLE, ARBITRARY, OR AGAINST PUBLIC POLICY, SUCH
COVENANT WILL BE CONSIDERED TO BE DIVISIBLE WITH RESPECT TO SCOPE, TIME, AND
GEOGRAPHIC AREA, AND SUCH LESSER SCOPE, TIME, OR GEOGRAPHIC AREA, OR ALL OF
THEM, AS A COURT OF COMPETENT JURISDICTION MAY DETERMINE TO BE REASONABLE, NOT
ARBITRARY, AND NOT AGAINST PUBLIC POLICY, WILL BE EFFECTIVE, BINDING, AND
ENFORCEABLE AGAINST THE EXECUTIVE.


 


(D)                                 AUTOMATIC EXTENSION FOR VIOLATION.  THE
PERIOD OF TIME APPLICABLE TO ANY COVENANT IN THIS SECTION 9 WILL BE EXTENDED BY
THE DURATION OF ANY VIOLATION BY THE EXECUTIVE OF SUCH COVENANT.


 


(E)                                  AGREEMENT TO IDENTIFY SUBSEQUENT EMPLOYER. 
THE EXECUTIVE WILL, WHILE THE COVENANTS UNDER THIS SECTION 9 ARE IN EFFECT, GIVE
NOTICE TO THE COMPANY, WITHIN TEN (10) DAYS AFTER ACCEPTING ANY OTHER
EMPLOYMENT, OF THE IDENTITY OF THE EXECUTIVE’S EMPLOYER.  THE COMPANY MAY NOTIFY
SUCH EMPLOYER THAT THE EXECUTIVE IS BOUND BY THIS AGREEMENT AND, AT THE
COMPANY’S ELECTION, FURNISH SUCH EMPLOYER WITH A COPY OF THIS AGREEMENT OR
RELEVANT PORTIONS THEREOF.


 


(F)                                    PENALTY FOR VIOLATION.  IN THE EVENT IT
IS DETERMINED THAT THE EXECUTIVE HAS VIOLATED THE PROVISIONS OF THIS SECTION 9,
THE EXECUTIVE, WITHOUT ANY FURTHER ACTION BY THE COMPANY OR EXECUTIVE, SHALL
FORFEIT, AS OF THE FIRST DAY OF ANY SUCH VIOLATION ANY AMOUNT OWED TO EXECUTIVE
UNDER SECTION 6(B), OTHER THAN THE ACCRUED BENEFITS.  THE COMPANY SHALL BE
ENTITLED TO REIMBURSEMENT FROM THE EXECUTIVE OF ANY FEES AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) INCURRED BY OR ON BEHALF OF THE COMPANY IN ENFORCING THE
COMPANY’S RIGHTS UNDER THIS SECTION 9.  BY ENTERING INTO THIS AGREEMENT, THE
EXECUTIVE HEREBY CONSENTS TO A DEDUCTION FROM ANY AMOUNTS THE COMPANY OWES TO
EXECUTIVE FROM TIME TO TIME (INCLUDING AMOUNTS OWED TO THE EXECUTIVE AS
COMPENSATION AS WELL AS ANY OTHER AMOUNTS OWED TO EXECUTIVE BY THE COMPANY), TO
THE EXTENT OF ANY AMOUNTS THAT THE EXECUTIVE OWES TO THE COMPANY UNDER THIS
SECTION 9 AS A FORFEITURE FOLLOWING A PAYMENT TO THE EXECUTIVE UNDER
SECTION 6(B), OTHER THAN ACCRUED BENEFITS, TO WHICH HE IS NO LONGER ENTITLED DUE
TO SUCH VIOLATION.  WHETHER OR NOT THE COMPANY ELECTS TO MAKE ANY SET-OFF IN
WHOLE OR IN PART, IF THE COMPANY DOES NOT RECOVER BY MEANS OF SET-OFF THE FULL
AMOUNT THE EXECUTIVE OWES TO THE COMPANY, THE EXECUTIVE AGREES TO PAY
IMMEDIATELY THE UNPAID BALANCE TO THE COMPANY.

 

15

--------------------------------------------------------------------------------


 


10.                                 DISCLOSURE OF CONFIDENTIAL INFORMATION.


 


(A)                                  NONDISCLOSURE.  WITHOUT THE CONSENT OF THE
COMPANY, THE EXECUTIVE SHALL NOT DISCLOSE TO ANY OTHER PERSON CONFIDENTIAL
INFORMATION (AS DEFINED IN PARAGRAPH (C) BELOW) CONCERNING THE COMPANY OR THE
COMPANY’S TRADE SECRETS OF WHICH THE EXECUTIVE HAS GAINED KNOWLEDGE DURING HIS
EMPLOYMENT WITH THE COMPANY.  ANY TRADE SECRETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR RELATED OR AFFILIATED COMPANIES OR JOINT VENTURES WILL BE
ENTITLED TO ALL OF THE PROTECTIONS AND BENEFITS UNDER THE IOWA CODE ANNOTATED
SECTION 550.1 THROUGH 550.8 AND ANY OTHER APPLICABLE LAW.  IF ANY INFORMATION
THAT THE COMPANY DEEMS TO BE A TRADE SECRET IS FOUND BY A COURT OF COMPETENT
JURISDICTION NOT TO BE A TRADE SECRET FOR PURPOSES OF THIS AGREEMENT, SUCH
INFORMATION WILL, NEVERTHELESS, BE CONSIDERED CONFIDENTIAL INFORMATION FOR
PURPOSES OF THIS AGREEMENT.  THE EXECUTIVE HEREBY WAIVES ANY REQUIREMENT THAT
THE COMPANY SUBMIT PROOF OF THE ECONOMIC VALUE OF ANY TRADE SECRET OR POST A
BOND OR OTHER SECURITY.  NONE OF THE FOREGOING OBLIGATIONS AND RESTRICTIONS
APPLY TO ANY PART OF THE CONFIDENTIAL INFORMATION THAT THE EXECUTIVE
DEMONSTRATES WAS OR BECAME GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A
RESULT OF A DISCLOSURE BY THE EXECUTIVE.  IN THE EVENT THAT THE EXECUTIVE IS
REQUESTED OR REQUIRED TO MAKE DISCLOSURE OF INFORMATION SUBJECT TO THIS
SECTION 10 UNDER ANY COURT ORDER, SUBPOENA OR OTHER JUDICIAL PROCESS, THEN,
EXCEPT AS PROHIBITED BY LAW, THE EXECUTIVE WILL PROMPTLY NOTIFY THE COMPANY,
TAKE ALL REASONABLE STEPS REQUESTED BY THE COMPANY TO DEFEND AGAINST THE
COMPULSORY DISCLOSURE AND PERMIT THE COMPANY TO CONTROL WITH COUNSEL OF ITS
CHOICE ANY PROCEEDING RELATING TO THE COMPULSORY DISCLOSURE.  THE EXECUTIVE
ACKNOWLEDGES THAT ALL INFORMATION, THE DISCLOSURE OF WHICH IS PROHIBITED BY THIS
SECTION, IS OF A CONFIDENTIAL AND PROPRIETARY CHARACTER AND OF GREAT VALUE TO
THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES.


 


(B)                                 SAFEGUARD AND RETURN OF PROPRIETARY ITEMS. 
THE EXECUTIVE WILL NOT REMOVE FROM THE PREMISES OF THE COMPANY (EXCEPT TO THE
EXTENT SUCH REMOVAL IS FOR PURPOSES OF THE PERFORMANCE OF THE EXECUTIVE’S DUTIES
AT HOME OR WHILE TRAVELING, OR EXCEPT AS OTHERWISE SPECIFICALLY AUTHORIZED BY
THE COMPANY), ANY DOCUMENT, RECORD, NOTEBOOK, PLAN, MODEL, COMPONENT, DEVICE, OR
COMPUTER SOFTWARE OR CODE, WHETHER EMBODIED IN A DISK OR IN ANY OTHER FORM, THAT
CONTAINS CONFIDENTIAL INFORMATION (COLLECTIVELY, THE “PROPRIETARY ITEMS”).  THE
EXECUTIVE RECOGNIZES THAT, AS BETWEEN THE COMPANY AND THE EXECUTIVE, ALL OF THE
PROPRIETARY ITEMS, WHETHER OR NOT DEVELOPED BY THE EXECUTIVE, ARE THE EXCLUSIVE
PROPERTY OF THE COMPANY.  UPON TERMINATION OF THIS AGREEMENT BY EITHER PARTY, OR
UPON THE REQUEST OF THE COMPANY DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE WILL
RETURN TO THE COMPANY ALL OF THE PROPRIETARY ITEMS IN THE EXECUTIVE’S POSSESSION
OR SUBJECT TO THE EXECUTIVE’S CONTROL, AND THE EXECUTIVE SHALL NOT RETAIN ANY
COPIES, ABSTRACTS, SKETCHES, OR OTHER PHYSICAL EMBODIMENT OF ANY OF THE
PROPRIETARY ITEMS.


 


(C)                                  DEFINITION OF CONFIDENTIAL INFORMATION. 
FOR PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION” SHALL INCLUDE ANY AND
ALL INFORMATION CONCERNING THE BUSINESS AND AFFAIRS OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, PRODUCT SPECIFICATIONS, DATA, KNOW-HOW, FORMULAE,
COMPOSITIONS, PROCESSES, DESIGNS, SKETCHES, PHOTOGRAPHS, GRAPHS, DRAWINGS,
SAMPLES, INVENTIONS AND IDEAS, PAST, CURRENT, AND PLANNED RESEARCH AND
DEVELOPMENT, CURRENT AND PLANNED DISTRIBUTION METHODS AND PROCESSES, CUSTOMER
LISTS, CURRENT AND ANTICIPATED CUSTOMER REQUIREMENTS, PRICE LISTS, MARKET
STUDIES, BUSINESS PLANS, COMPUTER SOFTWARE AND PROGRAMS (INCLUDING OBJECT CODE
AND SOURCE CODE), COMPUTER SOFTWARE AND DATABASE TECHNOLOGIES, SYSTEMS,
STRUCTURES, AND ARCHITECTURES (AND RELATED FORMULAE, COMPOSITIONS, PROCESSES,
IMPROVEMENTS, DEVICES, KNOW-HOW, INVENTIONS, DISCOVERIES, CONCEPTS, IDEAS,
DESIGNS, METHODS AND INFORMATION), HISTORICAL FINANCIAL STATEMENTS, FINANCIAL
PROJECTIONS AND BUDGETS, HISTORICAL AND PROJECTED SALES, CAPITAL SPENDING
BUDGETS AND PLANS, THE NAMES AND

 

16

--------------------------------------------------------------------------------


 


BACKGROUNDS OF KEY PERSONNEL, AGENTS, PERSONNEL TRAINING AND TECHNIQUES AND
MATERIALS, INSURANCE PRODUCTS, PREMIUM STRUCTURES, INFORMATION RELATING TO
SUPPLIERS AND SUPPLIES, SALES AND MARKETING INFORMATION AND STRATEGY, NOTES,
ANALYSIS, COMPILATIONS, STUDIES, SUMMARIES, AND OTHER MATERIAL PREPARED BY OR
FOR THE COMPANY CONTAINING OR BASED, IN WHOLE OR IN PART, ON ANY INFORMATION
INCLUDED IN THE FOREGOING, AND ANY INFORMATION, HOWEVER DOCUMENTED, THAT IS A
TRADE SECRET WITHIN THE MEANING OF THE IOWA CODE ANNOTATED SECTION 550.1 THROUGH
550.8.


 


(D)                                 PENALTY FOR VIOLATION.  IN THE EVENT IT IS
DETERMINED THAT THE EXECUTIVE HAS VIOLATED THE PROVISIONS OF THIS SECTION 10,
THE EXECUTIVE, WITHOUT ANY FURTHER ACTION BY THE COMPANY OR EXECUTIVE, SHALL
FORFEIT, AS OF THE FIRST DAY OF ANY SUCH VIOLATION ANY AMOUNT OWED TO EXECUTIVE
UNDER SECTION 6(B), OTHER THAN THE ACCRUED BENEFITS.  THE COMPANY SHALL BE
ENTITLED TO REIMBURSEMENT FROM THE EXECUTIVE OF ANY FEES AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) INCURRED BY OR ON BEHALF OF THE COMPANY IN ENFORCING THE
COMPANY’S RIGHTS UNDER THIS SECTION 10.  BY ENTERING INTO THIS AGREEMENT, THE
EXECUTIVE HEREBY CONSENTS TO A DEDUCTION FROM ANY AMOUNTS THE COMPANY OWES TO
EXECUTIVE FROM TIME TO TIME (INCLUDING AMOUNTS OWED TO THE EXECUTIVE AS
COMPENSATION AS WELL AS ANY OTHER AMOUNTS OWED TO EXECUTIVE BY THE COMPANY), TO
THE EXTENT OF ANY AMOUNTS THAT THE EXECUTIVE OWES TO THE COMPANY UNDER THIS
SECTION 10 AS A FORFEITURE FOLLOWING A PAYMENT TO THE EXECUTIVE UNDER
SECTION 6(B), OTHER THAN ACCRUED BENEFITS, TO WHICH HE IS NO LONGER ENTITLED DUE
TO SUCH VIOLATION.  WHETHER OR NOT THE COMPANY ELECTS TO MAKE ANY SET-OFF IN
WHOLE OR IN PART, IF THE COMPANY DOES NOT RECOVER BY MEANS OF SET-OFF THE FULL
AMOUNT THE EXECUTIVE OWES TO THE COMPANY, THE EXECUTIVE AGREES TO PAY
IMMEDIATELY THE UNPAID BALANCE TO THE COMPANY.


 


11.                                 DEVELOPMENTS.


 


(A)                                  AGREEMENT TO BRING ALL DEVELOPMENTS TO THE
ATTENTION OF THE COMPANY.  DURING THE COURSE OF EMPLOYMENT WITH THE COMPANY,
EXECUTIVE MAY CONCEIVE ENHANCEMENTS TO THE PRODUCTS MANUFACTURED OR SOLD BY  THE
COMPANY OR MAY CONCEIVE NEW PRODUCTS WHICH PERFORM FUNCTIONS SIMILAR TO PRODUCTS
MANUFACTURED OR SOLD BY THE COMPANY OR MAY CONCEIVE OTHER NEW PRODUCTS RELATED
TO THE BUSINESS OF THE COMPANY OR MAY DEVELOP IDEAS, PLANS AND OPPORTUNITIES. 
EXECUTIVE SHALL DISCLOSE PROMPTLY AND FULLY TO THE COMPANY ANY AND ALL IDEAS,
BUSINESS DEVELOPMENTS, PLANS AND OPPORTUNITIES, NEW PRODUCTS OR SYSTEMS,
INVENTIONS, DISCOVERIES, ENHANCEMENTS AND IMPROVEMENTS  (“DEVELOPMENTS”),
WHETHER OR NOT PATENTABLE OR SUBJECT TO COPYRIGHTS, CONCEIVED OR MADE BY
EXECUTIVE DURING THE EMPLOYMENT PERIOD, DURING WORK HOURS OR OTHERWISE AND ON
THE COMPANY’S PREMISES OR OTHERWISE.  EMPLOYEE RECOGNIZES THAT PURSUANT TO THIS
ARRANGEMENT THAT THE COMPANY MAY DEVELOP A NEW PRODUCT THAT GENERATES WIDESPREAD
MARKET APPEAL.


 


(B)                                 AGREEMENT THAT ALL DEVELOPMENTS ARE PROPERTY
OF THE COMPANY.  EXECUTIVE AGREES THAT ALL DEVELOPMENTS SHALL BE THE SOLE
PROPERTY OF THE COMPANY, AND EXECUTIVE HEREBY ASSIGNS TO THE COMPANY, WITHOUT
FURTHER COMPENSATION, ALL OF HIS RIGHT, TITLE, AND INTEREST IN AND TO SUCH
DEVELOPMENTS AND ANY AND ALL RELATED PATENTS, PATENT APPLICATIONS, COPYRIGHTS,
COPYRIGHT APPLICATIONS, TRADEMARKS, AND TRADE NAMES IN THE UNITED STATES AND
ELSEWHERE.  EXECUTIVE SHALL ASSIST THE COMPANY IN OBTAINING AND ENFORCING
PATENT, COPYRIGHT, AND ANY OTHER FORMS OF LEGAL PROTECTION FOR THE DEVELOPMENTS
IN ANY COUNTRY.  UPON REQUEST, EXECUTIVE WILL SIGN ALL APPLICATIONS,
ASSIGNMENTS, INSTRUMENTS AND PAPERS TO PERFORM ALL ACTS NECESSARY OR DESIRED BY
THE COMPANY TO ASSIGN ALL SUCH DEVELOPMENTS COMPLETELY TO THE COMPANY AND TO
ENABLE THE COMPANY, ITS SUCCESSORS, ASSIGNS AND NOMINEES, TO SECURE AND

 

17

--------------------------------------------------------------------------------


 


ENJOY THE FULL AND EXCLUSIVE BENEFITS AND ADVANTAGES THEREOF.  EXECUTIVE WILL
NOT, AT ANY TIME, EITHER DURING THE TERM OF THIS AGREEMENT OR THEREAFTER,
DISCLOSE TO OTHERS, OR USE FOR HIS OWN BENEFIT OR THE BENEFIT OF OTHERS, ANY OF
THE DEVELOPMENTS.  EXECUTIVE AGREES THAT THE ENHANCEMENT AND DEVELOPMENT OF ALL
DEVELOPMENTS CAPABLE OF COPYRIGHT PROTECTION IS “WORK FOR HIRE” WITHIN THE
MEANING OF THE COPYRIGHT ACT OF 1976.  THESE OBLIGATIONS SHALL CONTINUE BEYOND
THE TERMINATION DATE WITH RESPECT TO DEVELOPMENTS, WHETHER PATENTABLE OR NOT,
CONCEIVED OR MADE BY EXECUTIVE DURING HIS EMPLOYMENT WITH THE COMPANY, AND SHALL
BE BINDING UPON EXECUTIVE’S ASSIGNS, PERSONAL REPRESENTATIVES, ADMINISTRATORS
AND OTHER LEGAL REPRESENTATIVES.


 


(C)                                  PENALTY FOR VIOLATION.  IN THE EVENT IT IS
DETERMINED THAT THE EXECUTIVE HAS VIOLATED THE PROVISIONS OF THIS SECTION 11,
THE EXECUTIVE, WITHOUT ANY FURTHER ACTION BY THE COMPANY OR EXECUTIVE, SHALL
FORFEIT, AS OF THE FIRST DAY OF ANY SUCH VIOLATION ANY AMOUNT OWED TO EXECUTIVE
UNDER SECTION 6(B), OTHER THAN THE ACCRUED BENEFITS.  THE COMPANY SHALL BE
ENTITLED TO REIMBURSEMENT FROM THE EXECUTIVE OF ANY FEES AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) INCURRED BY OR ON BEHALF OF THE COMPANY IN ENFORCING THE
COMPANY’S RIGHTS UNDER THIS SECTION 11.  BY ENTERING INTO THIS AGREEMENT, THE
EXECUTIVE HEREBY CONSENTS TO A DEDUCTION FROM ANY AMOUNTS THE COMPANY OWES TO
EXECUTIVE FROM TIME TO TIME (INCLUDING AMOUNTS OWED TO THE EXECUTIVE AS
COMPENSATION AS WELL AS ANY OTHER AMOUNTS OWED TO EXECUTIVE BY THE COMPANY), TO
THE EXTENT OF ANY AMOUNTS THAT THE EXECUTIVE OWES TO THE COMPANY UNDER THIS
SECTION 11 AS A FORFEITURE FOLLOWING A PAYMENT TO THE EXECUTIVE UNDER
SECTION 6(B), OTHER THAN ACCRUED BENEFITS, TO WHICH HE IS NO LONGER ENTITLED DUE
TO SUCH VIOLATION.  WHETHER OR NOT THE COMPANY ELECTS TO MAKE ANY SET-OFF IN
WHOLE OR IN PART, IF THE COMPANY DOES NOT RECOVER BY MEANS OF SET-OFF THE FULL
AMOUNT THE EXECUTIVE OWES TO THE COMPANY, THE EXECUTIVE AGREES TO PAY
IMMEDIATELY THE UNPAID BALANCE TO THE COMPANY.


 


12.                                 NONSOLICITATION.


 


(A)                                  GENERAL RULE.  WITHOUT THE WRITTEN CONSENT
OF THE COMPANY, THE EXECUTIVE SHALL NOT AT ANY TIME DURING THE TERM AND FOR A
PERIOD OF EIGHTEEN (18) MONTHS FOLLOWING THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON:


 


(I)                                     EMPLOY OR RETAIN OR ARRANGE TO HAVE ANY
OTHER PERSON, FIRM, OR OTHER ENTITY EMPLOY OR RETAIN OR OTHERWISE PARTICIPATE IN
THE EMPLOYMENT OR RETENTION OF ANY PERSON WHO IS AN EMPLOYEE OR CONSULTANT OF
THE COMPANY; OR


 


(II)                                  SOLICIT OR ARRANGE TO HAVE ANY OTHER
PERSON, FIRM, OR OTHER ENTITY SOLICIT OR OTHERWISE PARTICIPATE IN THE
SOLICITATION OF BUSINESS FROM ANY ENTITY THAT WAS A CUSTOMER OF THE COMPANY AT
ANY TIME DURING THE EMPLOYMENT PERIOD, WHETHER OR NOT THE EXECUTIVE HAD PERSONAL
CONTACT WITH SUCH CUSTOMER.


 


(B)                                 PENALTY FOR VIOLATION.  IN THE EVENT IT IS
DETERMINED THAT THE EXECUTIVE HAS VIOLATED THE PROVISIONS OF THIS SECTION 12,
THE EXECUTIVE, WITHOUT ANY FURTHER ACTION BY THE COMPANY OR EXECUTIVE, SHALL
FORFEIT, AS OF THE FIRST DAY OF ANY SUCH VIOLATION ANY AMOUNT OWED TO EXECUTIVE
UNDER SECTION 6(B), OTHER THAN THE ACCRUED BENEFITS.  THE COMPANY SHALL BE
ENTITLED TO REIMBURSEMENT FROM THE EXECUTIVE OF ANY FEES AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) INCURRED BY OR ON BEHALF OF THE COMPANY IN ENFORCING THE
COMPANY’S RIGHTS UNDER THIS SECTION 12.  BY ENTERING INTO THIS AGREEMENT, THE
EXECUTIVE HEREBY CONSENTS TO A DEDUCTION FROM ANY AMOUNTS THE COMPANY OWES TO
EXECUTIVE FROM TIME TO TIME (INCLUDING

 

18

--------------------------------------------------------------------------------


 


AMOUNTS OWED TO THE EXECUTIVE AS COMPENSATION AS WELL AS ANY OTHER AMOUNTS OWED
TO EXECUTIVE BY THE COMPANY), TO THE EXTENT OF ANY AMOUNTS THAT THE EXECUTIVE
OWES TO THE COMPANY UNDER THIS SECTION 12 AS A FORFEITURE FOLLOWING A PAYMENT TO
THE EXECUTIVE UNDER SECTION 6(B), OTHER THAN ACCRUED BENEFITS, TO WHICH HE IS NO
LONGER ENTITLED DUE TO SUCH VIOLATION.  WHETHER OR NOT THE COMPANY ELECTS TO
MAKE ANY SET-OFF IN WHOLE OR IN PART, IF THE COMPANY DOES NOT RECOVER BY MEANS
OF SET-OFF THE FULL AMOUNT THE EXECUTIVE OWES TO THE COMPANY, THE EXECUTIVE
AGREES TO PAY IMMEDIATELY THE UNPAID BALANCE TO THE COMPANY.


 


13.                                 INJUNCTIVE RELIEF AND ADDITIONAL REMEDY;
ESSENTIAL AND INDEPENDENT COVENANTS.

 

(a)                                  Acknowledgement by Executive.  The
Executive acknowledges that the injury that would be suffered by the Company as
a result of a breach of the provisions of this Agreement (including, without
limitation, any provision of Sections 9, 10, 11,and 12) would be irreparable and
that an award of monetary damages to the Company for such a breach would be an
inadequate remedy.  Consequently, the Company will have the right, in addition
to any other rights it may have, to obtain injunctive relief to restrain any
breach or threatened breach or otherwise to specifically enforce any provision
of this Agreement, and the Company will not be obligated to post bond or other
security in seeking such relief.  Without limiting the Company’s rights under
this Section 13 or any other remedies of the Company, if the Executive breaches
any of the provisions of Sections 9, 10, 11 or 12, the Company will have the
right to cease making any payments otherwise due to the Executive under this
Agreement.

 

(b)                                 Adequate Time to Consult with Legal
Counsel.  The covenants by the Executive in Sections 9, 10, 11 and 12 are
essential elements of this Agreement, and without the Executive’s agreement to
comply with such covenants, the Company would not have entered into this
Agreement with the Executive.  The Company and the Executive have been afforded
the opportunity to consult their respective counsel and have been advised, or
had the opportunity to obtain advice, in all respects concerning the
reasonableness and propriety of such covenants (including, without limitation,
the time period of restriction and the geographical area of restriction set
forth in Section 9), with specific regard to the nature of the business
conducted by the Company and its subsidiaries and related or affiliated
companies or joint ventures.  The Executive’s covenants in Sections 9, 10, 11
and 12 are independent covenants and the existence of any claim by the Executive
against the Company under this Agreement or otherwise, will not excuse the
Executive’s breach of any covenant in Sections 9, 10, 11 or 12.

 


14.                                 SEVERABILITY.  IT IS THE DESIRE AND INTENT
OF THE PARTIES THAT THIS AGREEMENT SHALL BE ENFORCED TO THE FULLEST EXTENT
PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES APPLIED IN EACH JURISDICTION IN
WHICH ENFORCEMENT IS SOUGHT.  ACCORDINGLY, IF ANY PARTICULAR PROVISION OR
PORTION OF THIS AGREEMENT SHALL BE ADJUDICATED TO BE INVALID OR UNENFORCEABLE,
THIS AGREEMENT SHALL BE DEEMED AMENDED TO DELETE THEREFROM THE PORTION THUS
ADJUDICATED TO BE INVALID OR UNENFORCEABLE, SUCH DELETION TO APPLY ONLY WITH
RESPECT TO THE OPERATION OF SUCH PROVISION IN THE PARTICULAR JURISDICTION IN
WHICH SUCH ADJUDICATION IS MADE.


 


15.                                 WITHHOLDING.  ANY OTHER PROVISION OF THIS
AGREEMENT NOTWITHSTANDING, THE COMPANY MAY WITHHOLD FROM AMOUNTS PAYABLE UNDER
THIS AGREEMENT:

 

19

--------------------------------------------------------------------------------


 


(A)                                  ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES
AND SOCIAL SECURITY TAXES THAT ARE REQUIRED TO BE WITHHELD BY APPLICABLE LAWS OR
REGULATIONS AS THE COMPANY SHALL DETERMINE IN ITS SOLE DISCRETION; AND


 


(B)                                 OTHER ORDINARY AND CUSTOMARY PAYROLL
DEDUCTIONS.


 


16.                                 NOTICES.  ALL NOTICES, REQUESTS, CONSENTS
AND OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE GIVEN BY HAND DELIVERY OR BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:


 


IF TO THE COMPANY:


 


SAUER-DANFOSS INC.


250 PARKWAY DRIVE


LINCOLNSHIRE, ILLINOIS 61069


ATTENTION:  PRESIDENT


 


IF TO THE EXECUTIVE, TO HIS RESIDENCE ADDRESS SET FORTH ON THE RECORDS OF THE
COMPANY, OR TO SUCH OTHER ADDRESS AS EITHER PARTY FURNISHES TO THE OTHER IN
WRITING IN ACCORDANCE WITH THIS SECTION 16.  ALL SUCH NOTICES SHALL BE EFFECTIVE
WHEN ACTUALLY RECEIVED BY THE ADDRESSEE.


 


17.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, WITHOUT REGARD TO ITS CONFLICTS OF LAWS PROVISIONS, EXCEPT TO THE
EXTENT THAT THE LAWS OF THE STATE OF IOWA ARE MADE APPLICABLE FOR PURPOSES OF
SECTION 10 OF THIS AGREEMENT.


 


18.                                 ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY
RIGHTS OR DUTIES HEREUNDER MAY BE ASSIGNED BY THE EXECUTIVE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.  THE COMPANY SHALL HAVE THE RIGHT AT ANY TIME TO
ASSIGN THIS AGREEMENT TO ITS SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE
ASSIGNEE OR TRANSFEREE IS THE SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND ASSETS OF THE COMPANY AND SUCH ASSIGNEE OR TRANSFEREE EXPRESSLY
ASSUMES ALL OF THE OBLIGATIONS, DUTIES AND LIABILITIES OF THE COMPANY SPECIFIED
IN THIS AGREEMENT.


 


19.                                 AMENDMENTS.  ANY ALTERATIONS OR AMENDMENTS
TO THIS AGREEMENT SHALL ONLY BE IN WRITING AND SIGNED BY EACH PARTY TO THIS
AGREEMENT.


 


20.                                 BINDING EFFECT.  EXCEPT AS OTHERWISE
PROVIDED, THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF
THE PARTIES AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, HEIRS, SUCCESSORS AND
ASSIGNS.


 


21.                                 EXECUTION IN COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTED ONE AND THE SAME
INSTRUMENT.


 


22.                                 ARBITRATION.  ANY DISPUTE, CONTROVERSY OR
QUESTION ARISING UNDER, OUT OF, OR RELATING TO THIS AGREEMENT (OR THE BREACH
THEREOF), OR, THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION
THEREOF, OTHER THAN THOSE DISPUTES RELATING TO EXECUTIVE’S ALLEGED VIOLATIONS OF
SECTIONS 9, 10, 11 AND 12 OF THIS AGREEMENT, SHALL BE REFERRED FOR BINDING
ARBITRATION IN DES MOINES, IOWA TO A NEUTRAL ARBITRATOR SELECTED BY THE
EXECUTIVE AND THE COMPANY AND THIS SHALL BE THE EXCLUSIVE AND SOLE MEANS FOR
RESOLVING SUCH DISPUTE.  SUCH ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH
THE NATIONAL RULES FOR RESOLUTION OF EMPLOYMENT DISPUTES OF THE AMERICAN
ARBITRATION ASSOCIATION. 

 

20

--------------------------------------------------------------------------------


 


THE ARBITRATOR SHALL HAVE THE DISCRETION TO AWARD REASONABLE ATTORNEYS’ FEES,
COSTS AND EXPENSES TO THE PREVAILING PARTY.  JUDGMENT UPON THE AWARD RENDERED BY
THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  THIS
SECTION 22 DOES NOT APPLY TO ANY ACTION BY THE COMPANY TO ENFORCE SECTIONS 9,
10, 11 AND 12 OF THIS AGREEMENT AND DOES NOT IN ANY WAY RESTRICT THE COMPANY’S
RIGHTS UNDER SECTION 13 OF THIS AGREEMENT.


 


23.                                 ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES AND SUPERSEDES ALL PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR BETWEEN THE PARTIES, WHETHER
WRITTEN OR ORAL, WHICH RELATE IN ANY WAY TO THE SUBJECT MATTER HEREOF, EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 8 REGARDING INDEMNIFICATION AGREEMENTS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, ALL EXISTING EMPLOYMENT AGREEMENTS,
CHANGE IN CONTROL AGREEMENTS AND PATENT AND CONFIDENTIAL INFORMATION AGREEMENTS
ARE HEREBY TERMINATED AND OF NO FURTHER FORCE OR EFFECT.


 


24.                                 SURVIVORSHIP.  THE PROVISIONS OF THIS
AGREEMENT NECESSARY TO CARRY OUT THE INTENTION OF THE PARTIES AS EXPRESSED
HEREIN SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, SECTIONS 8, 9, 10, 11, 12 AND 13.


 


25.                                 WAIVER.  EXCEPT AS OTHERWISE PROVIDED UNDER
SECTION 6(A)(II)(A), THE WAIVER BY EITHER PARTY OF THE OTHER PARTY’S PROMPT AND
COMPLETE PERFORMANCE, OR BREACH OR VIOLATION, OF ANY PROVISION OF THIS AGREEMENT
SHALL NOT OPERATE NOR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH OR
VIOLATION, AND THE FAILURE BY ANY PARTY HERETO TO EXERCISE ANY RIGHT OR REMEDY
WHICH IT MAY POSSESS HEREUNDER SHALL NOT OPERATE NOR BE CONSTRUED AS A BAR TO
THE EXERCISE OF SUCH RIGHT OR REMEDY BY SUCH PARTY UPON THE OCCURRENCE OF ANY
SUBSEQUENT BREACH OR VIOLATION.


 


26.                                 CAPTIONS.  THE CAPTIONS OF THIS AGREEMENT
ARE FOR CONVENIENCE AND REFERENCE ONLY AND IN NO WAY DEFINE, DESCRIBE, EXTEND OR
LIMIT THE SCOPE OR INTENT OF THIS AGREEMENT OR THE INTENT OF ANY PROVISION
HEREOF.


 


27.                                 CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT
THIS AGREEMENT IS THE RESULT OF ARM’S-LENGTH NEGOTIATIONS BETWEEN SOPHISTICATED
PARTIES EACH AFFORDED REPRESENTATION BY LEGAL COUNSEL.  EACH AND EVERY PROVISION
OF THIS AGREEMENT SHALL BE CONSTRUED AS THOUGH BOTH PARTIES PARTICIPATED EQUALLY
IN THE DRAFTING OF SAME, AND ANY RULE OF CONSTRUCTION THAT A DOCUMENT SHALL BE
CONSTRUED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLICABLE TO THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Wolfgang Schramm

 

 

 

 

 

 

 

SAUER-DANFOSS INC.

 

 

 

 

 

By:

/s/ Jim Remus

 

Name: Jim Remus

 

Title: Director – HR Resources

 

21

--------------------------------------------------------------------------------
